Citation Nr: 1614088	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-30 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to July 1, 2013, and in excess of 40 percent as of July 1, 2013, for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this claim in August 2015.

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In an October 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's low back disability to 40 percent effective July 1, 2013.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The issue has been recharacterized above.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board remanded the Veteran's low back claim in August 2015 for the AOJ to review new evidence for which the Veteran did not want to waive AOJ review.  The AOJ was specifically directed to review two new VA spine examination reports, dated in July 2013 and February 2014.  On remand, the AOJ issued a new supplemental statement of the case that only referenced the July 2013 examination report.  There is no reference to the February 2014 VA examination report in the evidence reviewed, nor is there any discussion of this examination whatsoever.  The Board can only assume that the AOJ did not review the February 2014 VA examination report as directed.  Accordingly, this claim must be remanded once again to comply with the Board's August 2015 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board sincerely regrets this additional delay, but finds it is necessary for the fair adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the Veteran's claims file not previously considered in the October 2012 statement of the case or October 2015 supplemental statement of the case.  After completing any additional development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased rating for his low back disability.  The supplemental statement of the case must specifically address the February 2014 VA spine examination report.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




